I115th CONGRESS1st SessionH. R. 1010IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2017Mr. Barletta introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to expand the definition of an unauthorized alien to include aliens who have not been admitted to and are not lawfully present in the United States, and for other purposes. 
1.Short titleThis Act may be cited as the Defense of Legal Workers Act of 2017. 2.Admission and lawful presence required for employment authorizationSection 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)) is amended—
(1)by inserting before authorized to be so employed by this Act the following: an alien otherwise admitted to and lawfully present in the United States, and; and (2)by inserting at the end the following: An alien without lawful status shall be considered to be an unauthorized alien for purposes of this Act.. 
